AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 31st day of October 2013, by and between Silicon Valley Bank (“Bank”) and
Research Solutions, Inc., a Nevada corporation and Reprints Desk, Inc., a
Delaware corporation (jointly and severally, the “Borrower”).

 

Recitals

 

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 23, 2010 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement, as herein set
forth, and Bank has agreed to do the same, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

2.1 Modified Interest Rates. Section 2.3(a) of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

(a) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(i) at all times when a Streamline Period is in effect, two and one-half
percentage points (2.50%) above the Prime Rate and (ii) at all times when a
Streamline Period is not in effect, five and one-quarter percentage points
(5.25%) above the Prime Rate, which interest shall, in either case, be payable
monthly in accordance with Section 2.3(f) below.

 

2.2 Addition of Minimum Interest. The following language is hereby added at the
end of Section 2.3 as subclause (g) and shall read as follows:

 

 

1

 



 

(g) Minimum Interest. In the event the aggregate amount of interest earned by
Bank in any month (such period, the “Minimum Interest Period,” which period
shall begin on November 1, 2013 and continue with each month thereafter until
the earlier of the Revolving Line Maturity Date or the date this Agreement is
terminated) is less than $1,000 (exclusive of any collateral monitoring fees,
unused line fees, or any other fees and charges hereunder) (“Minimum Interest”),
Borrower shall pay to Bank, upon demand by Bank, an amount equal to the
(i) Minimum Interest minus (ii) the aggregate amount of all interest earned by
Bank (exclusive of any collateral monitoring fees, unused line fees, or any
other fees and charges hereunder) in such Minimum Interest Period. The amount of
Minimum Interest charged shall be prorated for any partial Minimum Interest
Period upon termination of this Agreement.  Borrower shall not be entitled to
any credit, rebate, or repayment of any Minimum Interest pursuant to this
Section 2.3(g) notwithstanding any termination of this Agreement or the
suspension or termination of Bank’s obligation to make loans and advances
hereunder. Bank may deduct amounts owing by Borrower under this Section 2.3(g)
pursuant to the terms of Section 2.3(d). Bank shall provide Borrower written
notice of deductions made from the Designated Deposit Account pursuant to the
terms of this Section 2.3(g).

 

2.3 Deletion of Collateral Monitoring Fee. Effective as of November 1, 2013,
Section 2.4(c) of the Loan Agreement is hereby amended in its entirety to read
as follows:

 

(c) Collateral Monitoring Fee. [Omitted].

 

2.4 Modified Tangible Net Worth Financial Covenant. Section 6.9(b) of the Loan
Agreement is hereby amended in its entirety to read as follows:

 

(b) Tangible Net Worth. A Tangible Net Worth of at least the following:

 

For each of the month ending September 30, 2013 an: $750,000 plus the dollar
amount shall be increased by (i) 50% of Net Income for the fiscal quarter ending
September 30, 2013 and (ii) 50% of issuances of equity after August 1, 2013 and
the principal amount of Subordinated Debt; and

 



2

 



 

For the month ending October 31, 2013 and each month ending thereafter: $500,000
plus, in each instance above, the dollar amount shall be increased by (i) 50% of
Net Income for the fiscal quarter ending December 31, 2013 and each fiscal
quarter ending thereafter and (ii) 50% of issuances of equity after October 1,
2013 and the principal amount of Subordinated Debt; provided, however, the
Tangible Net Worth shall be increased by 40% (instead of 50%) with respect to
the amount of proceeds received by Borrower from the exercise of the Inducement
Warrants.

 

2.5 Modified Early Termination Provision. Section 12.1 of the Loan Agreement is
hereby amended in its entirety to read as follows:

 

12.1 Termination Prior to Revolving Line Maturity Date. This Agreement may be
terminated prior to the Revolving Line Maturity Date by Borrowers, effective
three (3) Business Days after written notice of termination is given to Bank.
Notwithstanding any such termination, Bank’s lien and security interest in the
Collateral and all of Bank’s rights and remedies under this Agreement shall
continue until Borrowers fully satisfies their Obligations. If such termination
is at any Borrower’s election, Borrowers shall pay to Bank, in addition to the
payment of any other expenses or fees then-owing, a termination fee in an amount
equal to the following: (i) two percent (2.0%) of the Maximum Dollar Amount if
any such termination occurs on or before October 31, 2014 and (ii) one percent
(1.0%) of the Maximum Dollar Amount if any such termination arises after October
31, 2014, provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Bank.

 

2.6 Added Definitions Regarding Minimum Interest. The following definitions are
hereby to Section 13.1 of the Loan Agreement, in alphabetical order, and shall
read as follows:

 

“Minimum Interest” is defined in Section 2.3(g).

 

“Minimum Interest Period” is defined in Section 2.3(g).

 

2.7 Modified Permitted Investments. The following subclause (l) is hereby added
at the end of the definition of “Permitted Investments” set forth in Section
13.1 of the Loan Agreement and shall read as follows:

 



3

 

 

 

(l) From November 1, 2013 through March 31, 2014, an aggregate cash Investment
(up to a maximum of $333,333) equal to one-third (33.33%) of the amount of
proceeds received by Research Solutions, Inc. from the exercise of Research
Solutions, Inc. warrants held by investors which warrants have an exercise price
of $2.00 per share and an expiration date of on or before November 30, 2013 (the
“Inducement Warrants”), provided that no Event of Default has occurred and is
continuing both before and after giving effect to each such cash Investment.

 

2.8 Modified Definition of Prime Rate. The definition of “Prime Rate” set forth
in Section 13.1 of the Loan Agreement is hereby amended to read as follows:

 

“Prime Rate” is the greater of (i) three and one-quarter percent (3.25%) per
annum or (ii) the rate of interest per annum from time to time published in the
money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

 

2.9 Modified Definition of Revolving Line Maturity Date. The definition of
“Revolving Line Maturity Date” set forth in Section 13.1 of the Loan Agreement
is hereby amended to read as follows:



 

“Revolving Line Maturity Date” is October 31, 2015.

 

2.10 Anniversary Fee. Borrower hereby agrees that in addition to the fee set
forth in Section 6 hereof, on October 31, 2014, Borrower shall pay Bank a fully
earned, non-refundable anniversary fee in the amount of $20,000.

 

2.11 TAAG. The Borrower acknowledges and agrees that its Subsidiary, TAAG, will
not be a party to the Loan Agreement nor will TAAG’s Accounts be included in the
definition of Eligible Accounts. Bank will not, at this point in time, require
Borrower to execute a stock pledge agreement in favor of Bank with regard to
Borrower’s equity interests in TAAG, nor will Bank, at this time, require TAAG
to execute such documents as Bank deems necessary in order for TAAG to be made a
co-Borrower under the Loan Agreement.

 



4

 

 

 

2.12 Modified Compliance Certificate. The form of Compliance Certificate,
attached as Exhibit C to the Loan Agreement, is amended in its entirety to read
as set forth on Exhibit C attached hereto.

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

4.2 Borrower has the power and due authority to execute and deliver this
Amendment; and

 

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect.

 

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 



5

 



 

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

 

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of an amendment fee in an amount equal to $20,000.

 

7. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

 

[Signature page follows.]

 

6

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK BORROWER

 

Silicon Valley Bank

 

 

By:  /s/ Kevin Fleishman

Name:  Kevin Fleishman

Title:   Vice President

 

Research Solutions, Inc.

 

 

By:  /s/ Alan Urban

Name:  Alan Urban

Title:  CFO

 

  BORROWER

 

 

 

Reprints Desk, Inc.

 

 

By:  /s/ Alan Urban

Name:  Alan Urban

Title:  CFO

 

 

7

 



 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

 

TO:  SILICON VALLEY BANK  Date:

FROM: RESEARCH SOLUTIONS, INC. on behalf of itself and the other Borrowers

 

The undersigned authorized officer of RESEARCH SOLUTIONS, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrowers and Bank (the “Agreement”):

(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, has timely filed all required tax
returns and reports, and Borrowers have timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement; and (5) no Liens have been levied or claims made against any Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes   No Annual projections FYE
within 30 days Yes   No 10-Q, 10-K and 8-K Within 5 days after filing with SEC
Yes   No A/R & A/P Agings Monthly within 20 days Yes   No Transaction Report

Weekly and with each Advance request when not on Streamline,

Monthly within 20 days and with each

Advance request when on Streamline

Yes   No  

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date

(if no registrations, state “None”)

___________________________________________________________________________________________

___________________________________________________________________________________________

 

 



 

 

  

Financial Covenant Required Actual Complies         Maintain on a Monthly Basis:
      Minimum Quick Ratio 0.80:1.0    _____:1.0 Yes   No Minimum Tangible Net
Worth

For the month ending 9/30/13: $750,000*

 

For month

ending

10/31/13 and each month thereafter:

$500,000**

$_________ Yes   No        

*plus (i) fifty percent (50%) of quarterly Net Income (for the quarter ending
September 30, 2013) and (ii) fifty percent (50%) of issuances of equity and
Subordinated Debt after August 1, 2013.

 

**plus (i) fifty percent (50%) of quarterly Net Income (starting with quarter
ending December 31, 2013) and (ii) fifty

percent (50%) of issuances of equity and Subordinated Debt after October 1, 2013
(40% of amount of proceeds received

from the Inducement Warrants).

 

*

Streamline Period Applies       Net Cash at least $800,000 at all times
Streamline Period in Effect Yes   No Net Cash less than $800,000 at any time
Streamline Period not in Effect Yes   No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 



 



 

 



 



 

RESEARCH SOLUTIONS, INC. on behalf of itself and the other Borrowers

 

 

By:                                                  

Name:                                             

Title:                                                      

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date: ___________________________  

 

Verified: ________________________

authorized signer

Date: __________________________

 

Compliance Status: Yes No

 

 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrowers

 

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated: ____________________

 

I. Quick Ratio (Section 6.7(a))

Required: 0.80:1.00

 

Actual:

 

A. 
Aggregate value of the unrestricted cash of Borrowers  $             B. 
Aggregate value of the net billed accounts receivable of Borrowers  $        
    C.  Quick Assets (the sum of lines A and B)  $             D.  Aggregate
value of Obligations to Bank  $             E.  Aggregate value of liabilities
that should, under GAAP, be classified as liabilities on Borrowers’ consolidated
balance sheet, including all Indebtedness, and not otherwise reflected in line D
above that matures within one (1) year  $             F.  Current Liabilities
(the sum of lines D and E)   $             G.  Quick Ratio (line C divided by
line F)     



 

Is line G equal to or greater than 0.80:1:00?

 

_________  No, not in compliance  _______ Yes, in compliance

 

 

 

 

 

II. Tangible Net Worth (Section 6.7(b))

 

Required: (a) $750,000 for September 2013 plus the foregoing increasing by (i)
fifty percent (50%) of quarterly Net Income (for the quarter ending September
30, 2013) plus (ii) fifty percent (50%) of issuances of equity and Subordinated
Debt after August 1, 2013; and

 

(b) $500,000 for October 2013 and each month ending thereafter plus each of the
foregoing increasing by (i) fifty percent (50%) of quarterly Net Income
(starting with the quarter ending December 31, 2013) plus (ii) fifty percent
(50%) of issuances of equity and Subordinated Debt after October 1, 2013;
provided, however, such percentage shall be forty percent (40%) of the amount of
proceeds received with respect to the Inducement Warrants.

 

Actual:

 

A.  Aggregate value of total assets of Borrower and its Subsidiaries  $        
    B.  Aggregate value of goodwill of Borrower and its Subsidiaries  $        
    C.  Aggregate value of intangible assets of Borrower and its Subsidiaries 
$             D.  Aggregate value of liabilities that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness  $             E.  Aggregate value of Indebtedness of Borrower
subordinated to Borrower’s Indebtedness to Bank  $             F.  Tangible Net
Worth (line A minus line B minus line C minus line D plus line E)  $  

 

 

Is line F equal to or greater than the applicable Required Amount?

 

_________  No, not in compliance  _______ Yes, in compliance

 



 

 

 

 

